Citation Nr: 1441174	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  09-18 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a June 15, 2007, left total knee arthroplasty and associated follow-up care at a VA facility. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran had active service from September 1951 to June 1953.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Wichita, Kansas. 

In August 2011, the Board issued a decision that denied the Veteran's claim for benefits under 38 U.S.C.A. § 1151 for residuals of a June 2007 left total knee arthroplasty.  The Veteran then appealed the denial to the U.S. Court of Appeals for Veterans Claims (Court).  

In a February 2013 memorandum decision, the Court vacated the August 2011 Board decision and remanded the matter to the Board for further proceedings.  The Board, in turn, remanded the matter for additional development in July 2013 and December 2013.

As noted in prior Board remands, the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for degenerative joint disease of the right knee, status post total right knee arthroplasty in April 2009, including as secondary to disability resulting from left total knee arthroplasty, has been raised by the record.  However, the available record does not indicate that this issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over the claim, and it is again referred to the AOJ for appropriate action. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

This case has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The Veteran did not suffer additional disability as result of a June 2007 left total knee arthroplasty and/or associated follow-up care at a VA facility.


CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 for additional disability associated with left total knee arthroplasty and associated follow-up care at a VA facility in June 2007 have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.361, 17.32 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a July 2008 pre-adjudication letter of the criteria for establishing entitlement to compensation under the provisions of 38 U.S.C.A. § 1151, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 is awarded in this letter.  This letter accordingly addressed all notice elements prior to the initial adjudication of the claim in September 2008.  Nothing more was required. 

Relevant to the duty to assist, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Available, pertinent post-service VA and private treatment records, particularly those pertinent to the June 2007 left knee surgery at issue, have also been obtained and considered.  Neither the Veteran nor his representative has identified, nor does the record otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the § 1151 claim that has not been obtained.  In this regard, in March 2014, the Veteran was asked to provide a release for private treatment records, but he failed to respond.  

"[T]he duty to assist is not always a one-way street.  If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).)    Hence, the Veteran needed to provide the appropriate release of medical records if he wished VA to obtain and consider the identified private records.

Reference is made to the Court's memorandum decision wherein it raised concern over the adequacy of a 2011 VA examination.  The Court specified, in pertinent part, that the examiner failed to address the Veteran's positive findings of symptomatology with sufficient specificity, or adequately explain why there was no additional disability shown after surgery.  The Board subsequently remanded this claim for a medical opinion on the questions related to the possibility of any additional disability caused by the June 2007 surgery.  Accordingly, on remand, a VA medical opinion was obtained.  As discussed in further detail below, the medical opinion obtained in 2014 is adequate to decide the issue, as it is predicated on a review of the claims file, considered all of the pertinent evidence of record (to include the statements of the Veteran), and provided a complete rationale, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Moreover, there was compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Pertinent Law and Regulations

The Veteran filed the instant claim for compensation under the provisions of 38 U.S.C.A. § 1151 in 2008.  The applicable law requires that the claimed additional disability be "caused by" VA hospital care, medical or surgical treatment, or examination, and further adds a "proximate cause" requirement that the additional disability be caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability be an event which was not reasonably foreseeable.

In determining whether a veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  See 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

In sum, entitlement to disability compensation benefits under 38 U.S.C.A. § 1151 requires an additional disability and that the VA treatment actually caused the additional disability--not that the additional disability merely came into existence chronologically at the time of or after the treatment.  If there is actual causation, then the evidence must show that the resulting disability resulted from (was proximately caused by) either (1) carelessness, negligence, lack of proper skill, error in judgment, or similar kind of fault by VA in providing the treatment (either by failure to exercise degree of care expected of a reasonable healthcare provider, or by providing the treatment without providing informed consent); or (2) an event not reasonably foreseeable; that is, an event which a reasonable healthcare provider would not have foreseen to be an ordinary risk of the treatment.

The benefit of the doubt is given to the appellant when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 49 .  As such, the appellant prevails when the evidence supports her claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

III. Factual Background & Analysis

The Board has reviewed all the evidence in the Veteran's VBMS file, to include his contentions of record.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran asserts that he sustained additional left knee disability as a result of his June 2007 VA left total knee arthroplasty.  He asserts that the prosthesis was placed incorrectly and that he did not receive adequate follow-up care, including physical therapy.  See June 2008 claim, April 2009 substantive appeal and February 2011 VA examination report.   

The medical evidence of record notes the Veteran's complaints of left leg cramps in July 2004.  In January 2007, he was diagnosed with degenerative joint disease of the knees by X-ray study. 

A left total knee arthroplasty was scheduled for June 15, 2007, at the VA Medical Center in Kansas City, Missouri.  Informed consent prior to the surgery was obtained from the Veteran in May 2007.  Evaluation prior to surgery notes the Veteran's complaints of chronic left knee pain that was worse with activity, with grinding and swelling.  His symptoms have been unresponsive to conservative treatments including physical therapy and over-the-counter medications.  Records from the June 2007 surgery do not show any complications.  A June 16, 2007, follow-up record notes that surgery was uneventful surgery.  Pain was controlled and the Veteran was "doing great already."

The Veteran underwent physical therapy following his surgery.  A physical therapy note dated three days after the surgery shows that the Veteran remained independent in all mobility.  He reported some increase in stiffness, but no pain.  A physical therapy note four days after the surgery shows that the Veteran was given a written/illustrated copy of a home exercise program; the Veteran was independent in all mobility and with basic strengthening exercises.  On June 22, 2007, the Veteran was doing well; range of motion was from 0 to 90.


The Veteran's first post-operation orthopedic follow-up in July 2007 shows that he reported ambulating with a walker and that his therapy was going well.  He denied any pain at that time.  On July 25,2007, the Veteran was evaluated for left knee erythema, swelling and warmth.  The examination noted that these symptoms were consistent with normal healing.  

The Veteran missed physical therapy appointments in July 2007 and August 2007, then reported intermittent left knee pain in September 2007.  When seen in October 2007, the Veteran complained of numbness, excessive swelling, pain and left leg muscle spasms. He reported being very active with his knee and had cleared physical therapy.  The Veteran indicated that he walked and exercised daily without assistance.  Examination revealed that sensation was slightly diminished throughout the knee; no other pertinent findings were noted.  He was reassured that he was recovering well from his surgery.  

At his six month follow-up in December 2007, the Veteran reported that he was doing well and was happy with his left knee.  He had no complaints.  On examination, the left knee stable with range of motion from 0 to 115 degrees.  X-ray studies revealed a mild lucency on the medial aspect of the tibial tray.  The examiner indicated that this should be monitored, but did not represent anything of significance currently.

In January 2008, the Veteran reported having pain since surgery, but that he did not tell orthopedics that he was having pain.  He was unhappy with his physical therapy because he did not use a bicycle.  In February 2008, the Veteran reported twisting his left knee and feeling abrupt pain.  At his one year follow-up in June 2008, the Veteran reported that he occasionally had some pain on the medial aspect, but for the most part was very stable and was ambulating without pain.  In July 2008 the Veteran reported medial left knee pain which he rated at a 2 to 3/10, present every morning and usually gone after two or three steps.  The Veteran expressed concern that his surgery was done improperly.  In October 2008 it was noted that the Veteran's knee pain seemed to jump around his knee and was inconsistent with a mechanical or structural problem.  In December 2008, the Veteran complained bitterly of knee pain and contended that the prosthesis was put in wrong.  The record indicates that the Veteran had been evaluated on a number of occasions by orthopedics and the opinion was that the prosthesis was operating normally.  The assessment was that the Veteran's leg pain appeared to be more neuropathic than arthritic.  It was also noted that the Veteran continued to drink two to five beers a day.

A January 2009 EMG report references the Veteran as being "status post left knee replacement with some persistent medial left knee pain."  However, the report does not include the results of the electrodiagnostic testing, which was noted to be for "evaluation of bilateral leg pain and numbness."  Attempts to obtain the complete record of this testing have been unsuccessful, as the Veteran has not provided the necessary release.

A February 2009 treatment record states that the Veteran was there "ostensibly because of his left knee which he has complained bitterly of for the past 2 years.  In reality his left knee does not hurt him much now according to him.  His wife states that he complains of every little ache and pain and that she is not surprised that he still complains of it."  The examiner went onto remark that the Veteran's right knee was his primary complaint at that time.  He also acknowledged that the Veteran still had some numbness over the lateral portion of his left knee.  On examination, some decreased sensation laterally, consistent with previous surgery, was noted.  Flexion was from 0 to 120 degrees.  X-ray studies revealed good position of the prosthesis with no lysis or loosening.  The examiner noted that orthopedics felt that the Veteran was actually doing well with the left knee.  

In April 2009, the Veteran underwent a right knee arthroplasty.  In June 2009, examination revealed flexion to 130 degrees for both knees.

In July 2010, the Veteran complained that he continued to hurt in both knees.  On examination, there was mild hypesthesia on the lateral aspect of the left leg, which was noted to have improved from the last examination.  In July 2010, the Veteran was seen with complaints of pain in both knees.  Examination revealed range of motion from 0 to 120 degrees flexion.

The Veteran was afforded a VA examination in February 2011.  He maintained that something was done wrong on his left knee; the follow-up care was inadequate; he did not have physical therapy; and the implants were improperly placed.  The examiner noted reviewing the Veteran's hospital records from the date of surgery to the present.  The examiner also noted that, despite the Veteran's complaints, he had the same orthopedic service to his right knee two years after the first one.  In reviewing the medical records, the examiner found no evidence of anything out of the ordinary.  It was noted that the Veteran still required an occasional muscle relaxant for cramps in the calves, but required no pain pills.  He had an essentially normal gait and used no type of assistive devices in his walking.  There were no flare-ups.  Range of motion was about 110 degrees of flexion without pain and zero degrees of extension.  There were no changes following repetition.  The knees were in alignment and were stable.  No additional disability was diagnosed.  It was the examiner's opinion that the Veteran "got a very, very good surgical result from both knees and [that] there was absolutely no reason whatsoever to consider that the affair was less than optimum."  The examiner concluded that, in his opinion, the Veteran was "complaining to be a complainer."  In reaching that conclusion, the examiner noted that the Veteran was complaining about his left knee surgery but then had the same facility operate on his right knee two years later.

A November 2011 treatment record notes that the Veteran was doing very well.  The examiner remarked that he was able to ambulate more than the average 81-year-old male.  X-ray studies revealed total knee prosthesis with satisfactory alignment of the prosthetic components and no identification of complication.

The Court, in its February 2013 memorandum decision, found that the VA examination obtained in February 2011 was inadequate in part because the examiner did not address the Veteran's positive findings with sufficient specificity, or adequately explain why there was no additional disability.  The Board remanded for another VA opinion.  

A VA DBQ opinion in September 2013 notes that post-operative X-ray studies showed some hypolucency that may have concerned the Veteran; however, this finding was insignificant and not noted on later X-ray studies.  The examiner stated that "the current condition of the knee is less likely than not to represent worsening from pre-op condition."  The examiner explained that "comparison of pre-op and post-op notes shows evidence of degenerative arthritis and deformity, crepitus and limitation of motion that all resolved with joint replacement."  However, the examiner did not use the language directed by the Board in the remand, and, as a consequence, not all of the requested findings were obtained,.  The Board then remanded again for another opinion.   

A May 2014 VA DBQ opinion notes that the claims file was reviewed in its entirety.  Citation to specific records (as noted above) was included.  The physician opined that is less likely than not that additional disability resulted from the June 2007 VA surgery and follow-up treatment.  The physician provided the following reasons and bases for this opinion:

1.  For the 1 to 2 years after completion of surgery, left knee forward flexion steadily improved, with forward flexion of values of 110 to 130 recorded, with normal extension.  These values are the most sensitive and reliable measures of left knee function.  If [the Veteran] had experienced increased disability, than either extension would be abnormal or forward flexion would be expected to decline. 

2.  On 07/24/2011 the veteran was noted to have a normal gait, he was not requiring any type of assistive device for walking, and was not reporting flare-ups.  Each of these indicators is inconsistent with an increased level of disability.  Similarly, on 11/08/2011 he is noted to be ambulating well. 

3.  Symptoms noted on 07/29/2008 were consistent with mild pain that did not persist for more than minutes.  This is not consistent with a pain level that would cause significant disability. 

4.  There is a question of peripheral neuropathy, as a result of either his surgery or alcohol use.  If this were clinically significant, than this would be expected to cause additional abnormalities on physical exam, such as an abnormal gait.  In the absence of such findings, peripheral neuropathy in unlikely to have caused disability. 

5.  Although the veteran stated that a.) Shaking his knee left to right sounded and felt like a "box of rock[s]" inside; and b.) Something was not right inside his knee these statements are incongruous with objective measures.  Repeat knee exam on 09/13/2013 showed his left knee did have some residual pain, weakness, and fatigability.  However, good stability and adequate forward flexion were also noted.  Overall, his left knee symptoms were not felt to have a significant functional impact at that time, suggesting against additional disability because of his surgery. 

6.  As pointed out by [by the VA examiner in February 2011], after recovering from left total knee arthroplasty, the veteran decided to have the same procedure performed on his opposite knee at the same hospital by the same team surgeons.  If he had actually experienced a worse outcome, he would not have made this decision.

After reviewing the evidence in its entirety, the Board find that the preponderance of the evidence is against a finding that the June 15, 2007 left knee surgery and/or follow-up care  in any way caused additional disability of the left knee, thus failing to satisfying the threshold preliminary requirement of a § 1151 claim.  Significantly, none of the medical opinions, including the most recent 2014 VA medical opinion, found additional disability.  As noted above, reasons for the opinion were provided, including citation to the extensive medical evidence of record and lay statement from the Veteran.  Without there being evidence of additional disability, the Veteran's claim for compensation under 38 U.S.C.A. § 1151 fails.

The Veteran has not presented or identified any medical evidence refuting the multiple unfavorable physician conclusions.  

The Veteran is certainly competent, even as a layperson, to comment on matters within the perception of his five senses, such as having further left knee problems (including pain and numbness) since his June 2007 surgery.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  He can state that he discerned left knee pain and numbness following the surgery.  The Veteran is not competent, however, to ascribe these symptoms to the notion that the June 2007 surgery produced any additional disability of the left knee.  Indeed, as discussed above, the medical evidence does not document a worsening of left knee disability.  Also, and of greater significance, a medical expert reviewed and interpreted that data and complaints of the Veteran, and determined that there was no additional disability.  The 2014 medical opinion finds his report of additional disability, and even complaints, to be incongruous with the objective evidence of record.  

These determinations are based upon findings that are medically complex in nature and simply not readily amenable to lay comment.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease that necessarily involved complex medical issues).  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating and determining causal connections for knee conditions.  See King v. Shinseki, 700 F.3d 1339, 134 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value and it is certainly outweighed by the negative VA opinion. 

Because the Board does not find the Veteran's lay statements to be competent to establish the missing element of an additional disability, let alone other elements of causation and reasonable foreseeability of medical risks for the surgery, there is no need to next consider the credibility of the lay statements in this regard.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Benefits under the provisions of 38 U.S.C.A. § 1151 for left total knee arthroplasty on June 15, 2007, and associated follow-up care received from a VA medical facility is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


